DETAILED ACTION
Summary
This Office action is in response to reply dated December 23, 2021.  Claims 21-40 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 39 is objected to because of the following informalities:  
Claim 39, line 4, recites “receive, from at least one sensor coupled, one or more signals”.  It is presumed to recite “receive, from at least one sensor.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of currently pending Application No. 16/996,815 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,696,429.  Although the claims at issue are not identical, they are not patentably distinct from each other because at least claim 1 of U.S. Patent No. 9,696,429 recites switching “the wireless 
Claims 21-40 of currently pending Application No. 16/996,815 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,061,033.  Although the claims at issue are not identical, they are not patentably distinct from each other because at least claims 1 and 4 of U.S. Patent No. 10,061,033 respectively recite setting “the wireless tracking device in the first mode; and switch the wireless tracking device from the first mode to a second mode at a predetermined time, wherein the second mode consumes more power than the first mode and increases a sensitivity of the sensor as compared to the first mode…” and maintaining “the wireless tracking device in the second mode in response to receiving the signal from the sensor.”  For at least this reason the claims of Application No. 16/996,815 are obvious variants of the claims of U.S. Patent No. 10,061,033.  Also note the similarities shared with independent claims 15 and 25 of U.S. Patent No. 10,061,033 and with each set of dependent claims (e.g., see claim 23 of Application No. 16/996,815 and claim 6 of U.S. Patent No. 10,061,033, etc.).

Claims 21-40 of currently pending Application No. 16/996,815 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims dated January 24, 2022, of currently pending Application No. 17/313,439.  Although the claims at issue are not identical, they are not patentably distinct from each other because at least sclaims 21 and 27 of Application No. 17/313,439 respectively recite outputting “a signal associated with a transition of the tracking device between a first mode of operation and a second mode of operation, wherein the controller is configured to control the transition of the tracking device from the first mode of operation to the second mode of operation in response to a determination that the travel event was not sensed within a predetermined period of time in the first mode of operation…wherein when the tracking device is in the second mode of operation the controller is 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s) set forth above in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, Muth (U.S. Pub 2004/0207268) teaches switching a device from a first mode to a second mode in response to detecting a signal exceeding a first threshold, wherein the first mode consumes less power than the second mode and the sensor is less sensitive in the first mode than in the second mode: and maintaining the device in the second mode until a signal is terminated (see [0007] and [0018-0019] of Muth).  However, Robinson, Black, Muth, Gregory and Bosnjakoviv, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRIAN WILSON/Primary Examiner, Art Unit 2687